Hyman, O. J.
A rule was taken by the administrator of the succession of Maria Moore, deceased, on Charles Ross, for him to show cause why oertain movable property in his possession, claimed as belonging to said succession, should not be delivered by him to the administrator.
Ross, by exception, objected to this mode of proceeding. His exception was overruled, and judgment was rendered against him.
From the judgment the administrator appealed.
Summary proceedings are only to be used when prescribed by law. Code Practice, Art. 754.
No provision of law authorizes the administrator of a succession to recover property by summary process. His remedy is by ordinary process. See 8 An. 11.
It is decreed that the judgment of the District Court be reversed, that the exception be sustained, and that the rule be discharged. The succession to pay costs.